Citation Nr: 0407690
Decision Date: 03/24/04	Archive Date: 05/14/04

DOCKET NO. 03 22 835                        MAR 24 2004

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska
THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by: Nebraska Department of  Veterans' Affairs

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION
The veteran served on active duty from January 1983 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision ofa Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the veteran's claim for service connection for bilateral hearing loss.
This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND
I
As the Court of Appeals for Veterans Claims (Court) explained in Colvin v.
Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent
medical evidence to support its findings. The Court went on to say that, if the
medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions. Colvin at 175. For the reasons described below, the veteran's claim must be remanded for another VA audiological examination. 
The veteran obtained two medical examinations in 2003 to support his claim for bilateral hearing loss. The first examination was conducted privately by Dr. C. F., M.C.D. in January 2003. Dr. F. concluded that the veteran's history of exposure to jet aircraft noise while serving in the Navy in the mid to late 1980's is likely the cause of his current bilateral hearing loss. Although the graph submitted as medical evidence by Dr. F was not fully interpreted, the Statement of the Case (SOC) stated that Dr. F.'s report shows a 40 decibel (dB) loss in the right ear at 4000 Hz.

- 2 


The second medical examination was conducted by the VA in June 2003. This examination showed that the veteran did not have hearing loss pursuant to 38 CFR 3.385, but did note that the veteran's right ear hearing result at 4000 Hz was 35.
Due to Dr. F.' s findings (in particular the right ear hearing loss at 4000Hz, it is
determined that another VA audiological examination is necessary to conclusively
determine whether or not the veteran has hearing loss pursuant to 38 CFR 3.385.

Regarding the etiology of any hearing loss found, the examiner should offer an
opinion as to whether any such hearing loss is the result of acoustic trauma incurred
while the veteran served in the Navy from 1983 to 1987, packing and loading planes.

Under the circumstances described above, additional development of the veteran's
claim should be accomplished. Accordingly, this case is remanded to the RO for
the following:	

1. The RO should ensure that copies of all current records of treatment of the
veteran's hearing loss are included in the claims folder.

2. The veteran should then be scheduled for a special VA audiological examination to ascertain the nature and likely etiology of any bilateral hearing loss. The claims folder should be made available to the examiner for review in conjunction with the examination. All opinions expressed should be supported by reference to pertinent evidence. The examiner should answer the following questions:

- 3 



a. What is the veteran.'s hearing bi.laterally in decibels at the frequencies 500, 1000,. 2000, 3000, and 4000 hertz? (the examiner should match the veteran's hearing threshold with each of the five listed frequencies ).

b. What are the veteran's speech recognition scores bilaterally?

c. Based on the entire record, is it at least as likely as not that any currently demonstrated hearing loss is the result of acoustic trauma incurred between January 1983 and January 1987, while the veteran was exposed to loud jet aircraft in his duties packing and loading planes? In answering this question, please address the January 2003 findings of Dr. F.

3. After the development requested above has been completed, the RO should review the veteran's claims folder and ensure that all the foregoing developments have been conducted and completed in full. If any development is incomplete, appropriate corrective action should be taken.

- 4 



4. Upon completion of the above, the RO should review the evidence of record and enter its determination with respect to entitlement to service connection for bilateral hearing loss. In the event that the claim is not resolved to the satisfaction of the appellant, the RO should issue a supplemental statement of the case, a copy of which should be provided the veteran, and his representative. After they have been given an opportunity to submit additional argument, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must .be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals to by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No.1 03-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part I  directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. .8.44-8.45 and 38.02-.03.

G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not Constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2002).

- 5 




